Citation Nr: 1744570	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  10-46 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service in the U.S. Army from September 1 to November 2, 1950 and in the U.S. Air Force from April 1951 to December 1952. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and March 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Cleveland, Ohio, and Phoenix, Arizona, respectively.  The November 2009 rating decision denied service connection for immature personality disorder and the March 2014 rating decision denied service connection for PTSD.  

In November 2016, the Board merged and expanded the appeal to entitlement to service connection for a psychiatric disability, to include PTSD and depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board remanded the expanded issue to the Agency of Original Jurisdiction (AOJ) to: (1) seek to verify the Veteran's contented stressor of a downed aircraft in July or August 1952 while assigned to the 20th Air Base Group in Weathersfield near Braintree or Essex, England; and (2) schedule the Veteran for a psychiatric examination to determine the nature and etiology of the Veteran's psychiatric disabilities.  See May 2012 Stressor Statement.  For the reasons discussed below, the Board finds that the AOJ did not substantially comply with these directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

This appeal has been advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While additional delay is regrettable, the Board finds that another remand is required to fairly decide the Veteran's claim.  Although the AOJ attempted to achieve the Board's November 2016 remand directives, substantial compliance was not successful.  See Stegall, 11 Vet. App. at 271.  In May 2017, the AOJ sought to verify the contended plane crash stressor through the Joint Services Records Research Center (JSSRC).  In June 2017, the JSSRC responded that: (1) the June 1952 to September 1952 unit history for the 20th Fighter-Bomber Wing higher headquarters for the 20th Air Base Group stationed at Wethersfield Royal Air Force Station (RAF), England, was negative for any reports of a downed aircraft; but (2) the June 1952 to September 1952 unit histories submitted by the 509th Bombardment Wing stationed at Walker Air Force Base, and additional information available to the JSSRC, revealed that a United States Air Force B-50 bomber, training in England, crashed and burned in June 1952 near RAF Lakenheath, after take-off from RAF Mildenhall, England.  The JSSRC response further reported that the June 1952 crash resulted in the deaths of 11 service members and that Wethersfield RAF Station is located approximately 34 miles south of RAF Lakenheath.  In July 2017, the JSSRC issued a formal finding of lack of information required to corroborate this contended stressor.

In August 2017, the AOJ afforded the Veteran a psychiatric examination to determine the nature and etiology of his mental health disability.  The examiner determined that the Veteran's symptoms did not meet the DSM-5 criteria for PTSD; rather, the examiner diagnosed major depressive disorder.  The examiner documented the Veteran's reports of depression dating back to the 1950s; however the examiner noted that CPRS records were positive for depression dating back only one decade.  The examiner also noted that the Veteran's service treatment records were silent for depression symptoms or problems and his discharge medical examination is absent any evidence of psychopathology.  The examiner opined that the Veteran's depression is less likely than not related to military traumas, as he "failed to describe any military traumas or describe difficulties surrounding military events."  This examiner agreed with the negative nexus opinion provided by the September 2010 examiner.  

The Board finds that, despite the AOJ's efforts, the record is underdeveloped and both the September 2010 and August 2017 VA examinations are inadequate.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

First, there are outstanding service treatment and personnel records from the U.S. Army.  Despite a DD-214 and a Report of Separation showing the Veteran's federally activated U.S. Army service from September 1 to November 2, 1950, the AOJ has consistently failed to recognize the relevance of this period of qualifying service.  In the November 2009 rating decision, the AOJ wrote: "The [V]eteran had a short period of active military service with the [U.S.] Army prior to his active duty with the [U.S.] Air Force; however, this period of service has not been verified; however, this has no bearing on the present issue before the Board."  The Board disagrees.  

The only U.S. Army records associated with the claims file are: (1) an October 1950 Report of Medical Examination (indicating a MOS of ambulance driver and no abnormal psychiatric or personality deviations); (2) a DD-214 (showing federally activated service from September 1 to November 2, 1950; and (3) a Report of Separation (again, showing federally activated service from September 1 to November 2, 1950, with a minority discharge [given to minors who misrepresented their age in order to enter the U.S. Army]).  The claims file does not contain any other service treatment or personnel records, including the separation medical examination and any disciplinary records.  The Veteran contended that his U.S. Army records are relevant, in that they may reflect a behavioral pattern.  See December 2009 Statement.  The Board agrees and adds that these records are also relevant to ascertain whether the Veteran had a preexisting mental health disability (as suggested by the September 2010 VA examiner), and, if so, whether either qualifying service period aggravated that mental health disability beyond its natural progression.  As these records are in the constructive possession of the U.S. government, VA is required to seek and consider them. 

Second, both the September 2010 and August 2017 VA mental health examinations are inadequate.  See Barr, 21 Vet. App. at 307.  Because neither adequately considered the circumstances of the Veteran's qualifying U.S. Army service, the Board finds both to be based on inaccurate factual premises.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Additionally, the September 2010 examiner opined that the Veteran had a preexisting disability, but failed to adequately explain how childhood behavioral problems justifies the conclusion that the mental health disability clearly and unmistakably existed prior to service (which contradicts the October 1950 Report of Medical Examination indicating no abnormal psychiatric or personality deviations).  Further, despite the Veteran's report of being an ambulance driver in the U.S. Army, the August 2017 examiner wrote that he "did not see DD214 for this" and failed to discuss whether the Veteran's U.S. Army service may have caused or aggravated a mental health disability.  The August 2017 examiner also failed to discuss any relevant effects of the nearby plane crash in June 1952.

As such, in light of these outcome-determinative deficiencies, the Board finds it necessary to remand for further development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Seek any outstanding mental health treatment records from Phoenix VAMC since August 2017.  

Efforts to obtain these records must continue until they are obtained or it is reasonably certain that further efforts would be futile or that they do not exist.  Advise the Veteran of any records that cannot be obtained, the efforts made to obtain them, and of what further actions will be taken.

2.  Seek all service treatment and personnel records pertaining to the Veteran's federally activated service in the U.S. Army from September 1 to November  2, 1950.

Efforts to obtain these records must continue until they are obtained or it is reasonably certain that further efforts would be futile or that they do not exist.  Advise the Veteran of any records that cannot be obtained, the efforts made to obtain them, and of what further actions will be taken.

3.  After completing directives 1 and 2, obtain an addendum medical opinion to address:

(a)  whether the Veteran's mental health disability clearly and unmistakably existed prior to his service (as suggested by the September 2010 VA examiner), despite the October 1950 Report of Medical Examination indicating no abnormal psychiatric or personality deviations; 

(b)  if (a), then whether either qualifying service period aggravated that mental health disability beyond its natural progression; and 

(c)  if not (a), then whether the Veteran's mental health disability was at least as likely as not (50 percent probability or greater) caused by either qualifying service period (including, but not limited to, effects of ambulance driving, effects of unwanted sexual advances, the Spring 1952 head injury during a motor vehicle accident, and constant worry about the June 1952 nearby plane crash, the planes in general, and international tension between the U.S. and Russia).  

An adequate opinion must include consideration of the Veteran's lay statements, be based on accurate factual premises, and contain sufficient rationale to support conclusions.  If any opinion cannot be rendered without resorting to mere speculation, the examiner must state whether the inability to provide the needed opinion is due to: the limits of the examiner's medical knowledge; the limits of medical knowledge in general; or there is additional evidence that would permit the opinion to be provided.  The Board encourages the examiner to read the entire Remand body for discussion of why the September 2010 and August 2017 VA examinations are inadequate.

The Board defers to the examiner's discretion to determine whether another in-person examination is required to render the requested opinion.  

The Veteran has the right to submit additional evidence and argument on the remanded matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  See 38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2016).

